DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game or advertising) in order to determine a financial obligation without a practical application. As per step 1 examiner recognizes that claims 11-18 are directed to a computer-implemented method of operating a game.  However, examiner recognizes that the claims fail to indicate the method steps are performed by 
5.	As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory and random number generators which are generically found in electronic gaming machine including the elements of accepting wagers for the purpose of presenting and payout for the results.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11-12, 16-17, and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesworth et al. (US Pub. No. 2018/0268659 A1 hereinafter referred to as Chesworth).
As per claims 1, 11, and 19, Chesworth teaches a gaming device, method, and system (abstract and Fig. 1) comprising: a display (Fig. 1, items 18 and 20); a processor (Fig. 2, item 42); and a memory (Fig. 2, item 44) storing: a plurality of symbol position data states, each symbol position data state defining a respective number of active symbol positions in each of a plurality of columns of symbol positions (Figs. 4A-5C see reel slot game with symbol positions including expanding to new positions), data defining a plurality of sets of reel strips including, a first set of reel strips, wherein at least one reel strip of the first set of reel strips has a first stack length defining a number of consecutive reel strip positions having a common configurable symbol, and a second set of reel strips, wherein at least one reel strip of the second set of reel strips has a second stack length shorter than the first stack length (paragraphs [0053], [0057], [0059], [0062], and [0071] teaches a slot game comprising a first reel strip (base game paragraph [0053]) which includes configurable symbols (paragraph [0057] see bonus symbols with varying values) and a second reel strip (paragraph [0059]) used to populate the bonus game wherein the second reel strip has a different size such as a smaller size (paragraph [0062])), and 
As per claims 2, 12, and 20, Chesworth teaches a gaming device, method, and system wherein the triggered condition includes a first expansion condition of a plurality of expansion conditions (Figs. 4A-4B and 5A-5B and paragraphs [0055] and [0091]-[0093] includes two expansions with the base game expanding on a trigger to a feature game and a feature game expansion (paragraph [0093]) upon triggering symbols occurring during a spin), and when the instructions are executed, they cause the processor to respond to each subsequent expansion condition met prior to a last game instance, by: updating the current symbol position state to a next symbol position state of the plurality of symbol position states, wherein each additional symbol position state comprises at least one additional active symbol position in each of the plurality of columns of symbol positions, relative to a prior symbol position state (Figs. 4A-4B and 5A-5B and paragraphs [0055] and [0091]-[0093] includes two expansions with the base game expanding on a trigger to a feature game and a feature game expansion (paragraph [0093]) upon triggering symbols occurring during a spin); controlling the display to display the plurality of columns of symbol positions based on the updated symbol position state (Figs. 4A-5C shows a display update when expansion occurs); and in at least the subsequent game instance, selecting symbols for 
As per claims 6 and 16, Chesworth teaches a gaming device and method wherein when the instructions are executed, they cause the processor to configure each stack of reel strip positions prior to selecting symbols for display by selecting one symbol of a plurality of different symbols to occupy each reel strip position of the respective stack (paragraphs [0045] and [0062] random number generator is used to determine an outcome with a random outcome used to determine each position).
As per claims 7 and 17, Chesworth teaches a gaming device and method wherein when the instructions are executed, they cause the processor to randomly select the one symbol from a weighted table to configure each stack (paragraph [0062] see look-up table.  Specifically a look-up table is used to map random number generated for an outcome to a symbol to be displayed with the mapping.  As per weighted see paragraph [0071]).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesworth et al. (US Pub. No. 2018/0268659 A1 hereinafter referred to as Chesworth) in view of Berman et al. (US Pub. No. 2005/0119043 A1 hereinafter referred to as Berman).
As per claims 3 and 13, Chesworth does not teach a gaming device or method wherein each other set of reel strips has a stack length that is shorter than the second stack length.  However, Chesworth teaches a gaming device comprising modifying a reel strip to be smaller is size when a symbol is no longer needed (paragraphs [0059] and [0062]) wherein new reel strips are used at different times during a bonus game (paragraphs [0068] and [0076]) and Berman teaches a slot game (abstract) comprising removing bonus symbols from a reel strip in order to increase the odds of certain symbols appearing (paragraph [0061]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Chesworth with Berman, since Chesworth is modifiable to use different sized reel strips for a different instance of the bonus game by eliminating symbols produced in a previous instance in order to increase the odds of certain symbols appearing (Berman paragraph [0061]) in order to influence an outcome to a certain event (such as terminating the game (Berman paragraph [0051])) or to increase odds for certain bonus symbols, such as higher winning bonus symbols, to occur thereby having a player perceive that more spins does increase the chance of a better outcome instead of repeating previous outcomes from prior instances.
As per claims 4 and 14, Chesworth does not teach a gaming device or method wherein the plurality of sets of reels strips and their correspondence to symbol position states are arranged such that 
As per claims 5 and 15, Chesworth does not specifically teach a gaming device or method wherein the symbol position states included a maximum symbol position state having a maximum number of active symbol positions for each column, and wherein a set of reel strips corresponding to the maximum symbol position state has a stack length having the same number of reel strip positions as the maximum number of active symbol positions.  However, Chesworth does appear to show a maximum size for a column (Fig. 8) thereby providing an apparent limit to how high a column can increase.  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Chesworth to have a reasonable maximum size limit for a column in order to insure that a column is properly displayed on the monitor provided.  As per the actual size of a reel strip this is a design choice regarding the number of possible symbols desired for mapping to random numbers .
Claim 8-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesworth et al. (US Pub. No. 2018/0268659 A1 hereinafter referred to as Chesworth)
As per claim 8, Chesworth does not specifically teach a gaming device wherein when the instructions are executed, they cause the processor to increment a defined symbol counter responsive to the selected symbols comprising one or more defined symbols, and wherein the expansion condition is met by the defined symbol counter reaching a defined number.  However, Chesworth teaches a gaming device comprising a symbol counter used to count towards a triggering condition (paragraph [0060] see retriggering) wherein triggering conditions include expansions (paragraphs [0091]-[0093]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Chesworth to apply the symbol counter to the feature symbols used to determine expansion thereby allowing for a player to track when an expansion will occur if the condition is set to require more than one feature symbol and thereby avoid player confusion.
As per claim 9, Chesworth does not specifically teach a gaming device wherein when the instructions are executed, they cause the processor to increment a defined symbol counter responsive to the selected symbols comprising one or more defined symbols, and wherein each of the expansion conditions is one of a series of successively incrementing defined numbers.  However, Chesworth teaches a gaming device comprising a symbol counter used to count towards a triggering condition (paragraph [0060] see retriggering) wherein triggering conditions include expansions (paragraphs [0091]-[0093]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Chesworth to apply the symbol counter to the feature symbols used to determine expansion thereby allowing for a player to track when an expansion will occur if the condition is set to require more than one feature symbol and thereby avoid player confusion.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hawkins et al. (US Pub. No. 2018/0089931 A1) teaches a gaming device wherein upon a trigger a reel set is removed.
Boese et al. (US Pub. No. 2018/0061174 A1) teaches a slot game wherein additional symbol positions are added between instances of the game.
Pawloski et al. (US Pub. No. 2017/0024955 A1) teaches a slot game comprising adding additional positions to a column based on a result in the game during a series of free spins.
Collette et al. (US Pub. No. 2012/0115570 A1) teaches a slot game comprising expanding reels based on clumped symbols.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/16/2022